UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4417
ALFRED WASHINGTON, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-378)

                  Submitted: December 12, 2001

                      Decided: January 24, 2002

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Benjamin H. White, Jr., United States
Attorney, Lisa B. Boggs, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.
2                    UNITED STATES v. WASHINGTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Alfred Washington, Jr., appeals from the district court’s order
imposing a twenty-four month imprisonment term upon his convic-
tion for possession of a firearm while subject to a domestic restraining
order, 18 U.S.C.A. §§ 922(g)(8), 924(a)(2) (West 1994 & Supp.
2001). Washington’s counsel filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), challenging the length of Wash-
ington’s sentence, but stating that there are no meritorious issues for
appeal. Washington filed a pro se supplemental brief challenging the
length of his sentence and contending that counsel’s representation
was inadequate.

   The district court fully complied with Fed. R. Crim. P. 11 in
accepting Washington’s guilty plea, and nothing in the record calls
into question the voluntariness of the plea. In addition, Washington’s
sentence was within the applicable guidelines range, so it is not
reviewable. U.S. Sentencing Guidelines Manual § 2K2.1 (2000);
United States v. Porter, 909 F.2d 789, 794-95 (4th Cir. 1990). Finally,
because the record does not conclusively establish that counsel was
ineffective, this claim is not properly raised on direct appeal. United
States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991). Our review of
the record and appellate briefs in accordance with Anders reveals no
other potentially meritorious issues. Accordingly, we affirm Washing-
ton’s convictions and sentence.

   We deny counsel’s motion to withdraw and require that counsel
inform Washington, in writing, of his right to petition the Supreme
Court of the United States for further review. If Washington requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on Washington.
                   UNITED STATES v. WASHINGTON                     3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED